Citation Nr: 0722871	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's application for nonservice-connected 
burial benefits was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and daughter



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had 25 years and five months of active military 
service, to include the period from December 1970 to 
September 1971.  He died in December 1994.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran died and was buried in December 1994.

2.  VA received the appellant's application for payment of VA 
burial benefits in March 2005.  


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she should be granted nonservice-
connected burial benefits.  During her hearing, held in 
October 2005, she testified that she was not notified of the 
veteran's death until 1995.  She essentially testified that 
the veteran was a patient in a nursing home at the time of 
his death, but that she did not know specifically where he 
was at the time of his death.

In March 2005, the RO received the appellant's application 
for burial benefits (VA Form 21-530).  In April 2005, the RO 
denied the appellant's application, noting that she had not 
submitted a timely claim.  

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within 2 years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).

Once VA receives notice of the death of a veteran, VA will 
furnish the appropriate form to apply for death benefits.  
However, it is the claimant who must submit the claim for 
such benefits and it is the claimant's responsibility to 
ensure that VA receives the claim.  See 38 C.F.R. § 3.150 
(2006).  Further, everyone dealing with the Government is 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).   

A death certificate is not of record.  In this regard, a 
statement from the Bureau of Vital Records in Jefferson City, 
Missouri, dated in July 2004, states that a search for the 
veteran's certificate of death was unproductive.  However, 
internal correspondence from the RO, dated in December 1994, 
indicates that the veteran died in mid-December 1994.  See VA 
Form 10-7132, received in December 1994.  The Board further 
notes that in the appellant's March 2005 claim (VA Form 21-
530), she reported that the veteran died in mid-December 
1994, and she indicated that he was buried two days after his 
death.  

At the time of his death, the veteran had established his 
entitlement to service connection for arteriosclerotic heart 
disease with coronary insufficiency, evaluated as 30 percent 
disabling, post-phlebitis with secondary pulmonary emboli, 
evaluated as 0 percent disabling (noncompensable), and 
psychoneurosis, chronic undifferentiated type with dementia, 
evaluated as noncompensable.  His combined rating was 30 
percent.  He had also been determined to be incompetent for 
VA purposes.  See June 1993 rating decision.  

The Board has determined that the claim must be denied.  The 
evidence indicates that the veteran died, and was buried, in 
mid-December 1994.  The appellant's claim was not received 
until March 2005.  Therefore, the appellant's claim for 
burial benefits was received more than two years after the 
veteran's burial.  Accordingly, the Board finds that the 
appellant's claim for nonservice-connected burial benefits 
was not filed in a timely manner.  38 U.S.C.A. § 2304.  

Where, as here, the law and not the evidence is dispositive 
of the issue before the Board, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appellant's claim for VA 
burial benefits is denied.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.). As such, no further action is required pursuant to 
the VCAA.  


ORDER

Because the appellant's application for burial benefits was 
not timely filed, the appeal is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


